Citation Nr: 0401973	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  03-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of 
frostbite of the left foot.

2.  Entitlement to service connection for residuals of 
frostbite of the left hand and fingers.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for residuals of 
frostbite of the right foot.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from April 1954 to April 1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Baltimore, Maryland Regional Office 
(RO).

The issue of entitlement to service connection for residuals 
of frostbite of the right foot was previously denied in 
October 1971.  While in the April 2002 rating action on 
appeal and December 2002 statement of the case, the claim was 
considered on new and material basis, in the February 2003 
supplemental statement of the case, the claim was considered 
on a de novo basis; however, the Board is required to make an 
independent determination of whether new and material 
evidence has been received; as such the issue is as listed on 
the title page.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  

The issues of entitlement to service connection for residuals 
of frostbite of the left foot, entitlement to service 
connection for residuals of frostbite of the left hand and 
fingers, and pursuant to the decision below, entitlement to 
service connection for residuals of frostbite of the right 
foot are the subjects of the Remand discussion below.  These 
issues are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal as to the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for residuals of frostbite of the right 
foot has been obtained by the RO.

2.  By decision of the RO dated in October 1971, service 
connection for residuals of frostbite of the right foot was 
denied.  There was no timely appeal filed.

3.  Evidence associated with the claims file since the 
October 1971 decision has not been considered previously and 
is so significant that it must be considered in order to 
fairly decide whether the veteran is entitled to service 
connection for residuals of frostbite of the right foot.


CONCLUSIONS OF LAW

1.  The October 1971 decision of the regional office that 
denied service connection for residuals of frostbite of the 
right foot is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2003).

2.  Evidence received since the October 1971 RO decision is 
new and material, and, thus, the claim for service connection 
for residuals of frostbite of the right foot is reopened.  
38 U.S.C.A. § 5108 (West 1991 and West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a) (c), 3.159, 3.326 (2001-2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  To implement the provisions of the law, VA 
promulgated regulations published at 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2002)).  The amendments to 38 C.F.R. §§ 3.156(a), 
3.159(c) and 3.159(c)(4)(iii) apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
As the present appeal was initiated prior to that date, it 
will be decided under the older version of 38 C.F.R. § 3.156 
detailed below.

Additionally, in light of the decision to reopen in this 
case, the Board finds that all duty to assist and to notify 
the appellant pursuant to the Veterans Claims Assistance Acts 
of 2000 and Veterans Benefits Act of 2003, Pub. L. No. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) as to the new and 
material issue is satisfied.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It was noted in the VCAA that, with respect to previously 
disallowed claims, "[n]othing in (38 U.S.C.A. § 5103A) shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in (38 U.S.C.A. § 5108)."  
38 U.S.C.A. § 5103A(f) (West 2002).  Therefore, the recent 
change to the law has not modified the requirement that a 
previously denied claim may not be reopened and readjudicated 
unless, and until, there has been a finding that new and 
material evidence has been submitted.  Thus, it is necessary 
that the case be adjudicated initially on the issue of 
whether new and material evidence is of record to reopen the 
claims.  If it is determined that such evidence has been 
presented, the claim will be reopened, any required 
development would be undertaken.  Elkins v. West, 12 Vet. 
App. 209 (1999).

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (2001).  

Section 5108 of Title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).  

Current caselaw provides for the following analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented under 38 C.F.R. § 
3.156(a).  Second, if new and material evidence has been 
presented, the merits of the claim must be evaluated after 
ensuring the duty to assist has been fulfilled.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran's service medical records show no complaints, 
history, treatment, or diagnoses of frostbite residuals, and 
there is no complaints related to frostbite.  In June 1954, 
the veteran was seen at an U.S. Army hospital in the United 
States for the hands and was referred to dermatology.  In 
November 1955, the veteran was seen at an U.S. Army hospital 
in the United States for rash.  The veteran's DD214 shows 11 
months and 18 dates of foreign and/or sea service; however, 
there is no showing in the current record whether the veteran 
served in Korea.  In a claim for service connection for 
residuals of frostbite of the right foot in July 1971, the 
veteran reported being treated for a frozen foot in January 
1955 in Korea and in November 1955 in the United States. 

Received in August 1971 were private treatment records 
showing treatment from June 1971 to August 1971 for a 
diagnosis of tailor's bunion of the right foot.

A record from the National Personnel Records Center from 
September 1971 shows no morning reports were available from 
December 1954 to December 1955 for the veteran.

In a decision in October 1971, service connection for 
residuals of frostbite of the right foot was denied.  

Evidence received subsequent to the October 1971 decision 
includes a VA examination from October 2001, where the 
veteran reported that in 1954 his feet were frozen while he 
was in the Korean War.  He did not remember having ulcers on 
the feet.  The feet were quite painful and he was advised not 
to take his shoes off because of worry that the shoes could 
not be put back on.  When the shoes were eventually removed, 
he did not have ulcers on the feet, but his toes felt numb.  
Over the years, he had experienced discomfort in the feet and 
a numbing sensation in the toes, aggravated by cold weather.  
The veteran felt that he was cold most of the time, 
especially during the winter months and felt that his toes 
and legs were never warm.  His complaints were discomfort in 
the toes and numbness of the feet.  After examination, the 
diagnosis was frostbite feet, secondary to cold exposure.  It 
was commented that the veteran had cold exposure during the 
Korean War, resulting in bilateral frostbite of the feet.  No 
ulcers were noted after the cold exposure.  He had no 
evidence of chronic skin changes involving the feet or the 
upper extremities.  The arterial circulation was appropriate.  
There was no evidence of fungus infection involving the 
toenails.  The frostbite appeared to have been related to his 
service exposure.

Additionally received were private treatment records dating 
from September 1986 to June 2002 describing treatment for 
hallux valgus and bunions of the feet.

The additional evidence submitted since the October 1971 RO 
decision includes the October 2001 VA examination with the 
opinion that the veteran had frostbite of the feet related to 
his service.  The evidence is new in that it has not been 
considered previously and it is not cumulative of evidence 
already of record.  It is also material as it bears directly 
and substantially upon the matter under consideration and is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Hence, the claim for service 
connection for residuals of frostbite of the right foot is 
reopened by new and material evidence.

Having found that the evidence is new and material and must 
be considered in conjunction with all the evidence of record, 
the VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  This includes obtaining 
relevant private and VA medical records and providing the 
veteran with VA examinations, where such examinations may 
substantiate entitlement to the benefit sought.  See 
38 U.S.C.A. § 5103A (West 2002) and Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) for 
the specific requirements for developing claims.  There have 
also been final regulations promulgated to implement the new 
law.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2003).  They are for consideration now that the claim has 
been reopened.


ORDER

To the extent that new and material evidence has been 
submitted to reopen the claim for service connection for 
residuals of frostbite of the right foot, the appeal is 
granted to this extent.


REMAND

Upon review of the record, it is determined that additional 
development is needed on the issues of entitlement to service 
connection for residuals of frostbite of the left foot, 
entitlement to service connection for residuals of frostbite 
of the left hand and fingers, and entitlement to service 
connection for residuals of frostbite of the right foot

The veteran contends that he experienced frostbite of the 
left foot, right foot, and left hand and fingers during 
service in Korea.  The veteran's DD214 shows 11 months and 18 
days of foreign and/or sea service; however, there is no 
showing in the current record whether the veteran served in 
Korea.  In a claim for service connection for residuals of 
frostbite of the right foot in July 1971, the veteran 
reported being treated for a frozen foot in Korea in January 
1955 as well as in November 1955 in the United States.  The 
service medical records only show treatment in the United 
States and there is no showing of treatment for frostbite 
complaints.  A record from the National Personnel Records 
Center from September 1971 shows there were no morning 
reports from December 1954 to December 1955 for the veteran.  
A December 2001 notation shows that service medical records 
are of record.  Therefore, the veteran's service personnel 
records or other service records should be obtained to 
determine whether the veteran did serve in Korea, to verify 
his report.

Additionally, on the VA examination in October 2001, it was 
noted that the veteran had frostbite of the feet, secondary 
to cold exposure in service in Korea.  However, it is unclear 
whether this examination included a review of the veteran's 
claims file and further, it is unclear what the diagnoses are 
of any residuals related to frostbite.  Therefore, a new VA 
examination that includes a review of claims file should be 
provided to determine whether the veteran currently has 
disabilities that are residuals of frostbite exposure, and if 
so, any relationship of the disabilities to the veteran's 
service.

For the issues on appeal, during the pendency of this appeal, 
the Veterans Claim Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) and the Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003) 
(VCAA), were signed into law.  See also 38 U.S.C.A. § 5100 et 
seq. (West 2002).  The provisions of the VCAA have not been 
provided to the veteran as to the all of the specific issues 
on appeal.  Therefore, to fully comply with the VCAA, on 
remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio, the 
U.S. Code provisions, and any other 
applicable legal precedents.

2.  The RO should obtain the veteran's 
service personnel records or other 
service records to determine whether he 
had service in Korea.  

3.  The veteran should be scheduled for 
an appropriate VA examination regarding 
the claims for service connection for 
frostbite residuals of the left foot, 
right foot, and left hand and fingers.  
The claims folder should be made 
available to the examiner in connection 
with the examination.  The examination 
must encompass a detailed review of the 
veteran's service medical records, 
relevant history and current complaints, 
as well as a comprehensive clinical 
evaluation and any diagnostic testing 
deemed necessary by the examiner to 
determine the nature and etiology of the 
disabilities for which the veteran seeks 
service connection.  

First, the examination should indicate 
whether the veteran currently has 
residuals of frostbite of the left foot, 
right foot, and left hand and fingers and 
the diagnoses of the specific current 
residuals should be described.  

Secondly, if the veteran currently has a 
diagnosis of disabilities of residuals of 
frostbite of the left foot, right foot, 
and/or left hand and fingers, the 
examiner should opine whether it is at 
least as likely as not (probability of 50 
percent or greater) that the diagnosed 
residuals of frostbite, had their onset 
during the veteran's service or are 
otherwise connected to the veteran's 
service.  If there is no indication of a 
relationship, that should be set out in 
the examination report.

The underlined standard of proof should 
be utilized in formulating a response.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.  
If a determination cannot be made without 
resort to speculation, that too should be 
noted in the report.

4.  After completion of the requested 
development, the RO should review the 
veteran's claims on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (SSOC).  This 
should additionally include consideration 
and a discussion of 38 C.F.R. § 3.655 if 
the veteran fails to appear for a 
scheduled examination.  In such case, the 
RO should include a copy of the 
notification letter in the claims file as 
to the date the examination was scheduled 
and the address to which notification was 
sent.  If the letter is not available, 
personnel at the medical center should 
certify to what address the letter was 
sent, and should certify that it was not 
returned as undeliverable.

The SSOC should additionally include a 
discussion of all evidence and legal 
changes shown since the last statement of 
the case or supplemental statement of the 
case was issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



